DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to amendment filed on 5/5/2021.

3.	A second Non-Final Office Action is set forth herein since Applicant’s
arguments, see remarks, filed 5/05/2021, with respect to the rejections of
claims 1-6, 9-14, 16-18 and 20-24 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art as below.

4.	Claims 1, 9 and 16 are amended. 
5.	Claims 7, 8 , 15 and 19 are cancelled.
6.	Claims 1-6, 9-14, 16-18 and 20-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1-6, 9-14, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al. ( Pub No: 2018/0088935 A1) in view of Zhang et al. (Pub No : US 2016/0080479 A1).

Regarding claim 1. Church teaches a method comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names (Church [0040] and [0041] software development application 
with a user interface, that integrates access to a collection of software development with application names , tools and functionality);
receiving, via the user interface, a selection of an application name of the plurality of application names (Church [0052] and [0053] user interface provide selection of microservices container of application names which include incoming traffic interpreted as received monitoring network traffic, files system access, access to particular environment variables or command-line arguments ).
Church does not teach in response to the receipt receiving of the selection, accessing, by one or more processors, a file that corresponds to the selected application name and comprises an indication of a type of an application;
identifying, within the file and based on the type of the application, by the one or more
processors, a keyword; based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users; and
based on the identified deployment information, deploying the application to a server.
in response to the receiving of the selection, accessing, by one or more processors , a file that corresponds to the selected application name and comprises an indication of a type of an application (Zhang [0038] [0045] received by the request receiving unit to the resource description file by processor in Figure 9 included in type of the application, in the resource description file interpreted as a file that corresponds to the selected application name and comprises an indication of a type of an application)
identifying, within the file and based on the type of the application, by the one or more processors, a keyword ( Zhang [0098] [0108] identification keyword of application deployment, when identifier by means of interface searching identifier, and acquire the resource file by processor in Figure 10 , interpreted as identifying, within the file and based on the type of the application);
based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users (Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted as based on the keyword, parsing a portion of the file to identify deployment information for the application comprising an identification of a port for the application) ; and
based on the identified deployment information, deploying the application to a server ( Zhang [0139][0146] Fig 6 C, deployment artifacts app.war and app.db, 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.
Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.

Regarding claim 2. Church and Zhang teach the method of claim 1, and Church further teaches wherein the deploying of the application to the server comprises interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API) (Church [0056] [0073] orchestration environments provided by Kubernetes APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures).

Regarding claim 3. Church and Zhang teach the method of claim 1, and Church further teaches wherein the file is a JavaScript object notation (JSON) file (Church [0034] files in a JSON format).

Regarding claim 4. Church and Zhang teach the method of claim 1, and Church further teaches wherein the file is a yet another markup language (YAML) file (Church [0034] files in a YMAT format).

Regarding claim 5. Church and Zhang teach the method of claim 1, and Zhang further teaches further comprising: accessing a second file that comprises a second indication of a second type of a second application, the second type being different from the type (Zhang [0038] [0045] received by the request receiving unit to the resource description file included in type of the application, in the resource description file interpreted as a file that corresponds to the selected application name and comprises an indication of a type of an application interpreted as second type of a second application, the second type being different from the type); based on the second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application (Zhang [0098] [0108] identification keyword of application deployment, when identifier by means of interface searching identifier, and acquire the resource file interpreted as second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application); and based on the second deployment information, deploying the second application to the server( Zhang [0376] [0388] Fig 2 system application deployed in a cloud-based environment interpreted as deploying the application to a server based on query to search data that has already been processed and indexed by deployment); wherein the parsing of the portion of the file comprises identifying a first keyword based on the type of the application (Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted as identifying a first keyword based on the type of the application); and the parsing of the second portion of the second file comprises identifying a second keyword based on the second type of the second application, the second keyword being different from the first keyword (Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted as identifying a second keyword based on the second type of the second application, the second keyword being different from the first keyword).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.
Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.

.

Regarding claim 6. Church and Zhang teach the method of claim 1, and Church further teaches wherein: the portion of file comprises an identification of version of the application(Church [0032] [0046] version of application) ; 
Church does not teach the deploying of the application to the server is based on the version of the application
However Zhang teaches the deploying of the application to the server is based on the version of the application ( Zhang [0139][0146] Fig 6 C, deployment artifacts app.war and app.db, described in WebAppNTI and AppDBNTI, of AppWar and DB is corresponding application deployment request to an application deployment server interpreted the deploying of the application to the server is based on the version of the application).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.
Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.

 Regarding claim 9. Church teaches a system comprising:
a memory that stores instructions (Church [0015] memory ); and
one or more processors configured by the instructions to perform operations (Church [0028] processors); comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names (Church [0040][0041] software development application 
with a user interface, that integrates access to a collection of software development with application names , tools and functionality);
receiving, via the user interface, a selection of an application name of the plurality of application names (Church [0052][0053] user interface provide selection of microservices container of application names which include incoming traffic interpreted as received monitoring network traffic, files system access, access to particular environment variables or command-line arguments ).
Church does not teach in response to the receipt receiving of the selection, accessing a file that corresponds to the selected application name and comprises an indication of a type of an application; identifying, within the file and based on the type of the application, a keyword;
based on the keyword, parsing a portion of the file to identify deployment
information for the application, the portion of the file comprising an
identification of a port for the application that is exposed to users; and
based on the identified deployment information, deploying the application to a
server.
However Zhang teaches in response to the receipt receiving of the selection, accessing a file that corresponds to the selected application name and comprises an indication of a type of an application( Zhang [0038] [0045] received by the 
identifying, within the file and based on the type of the application, a keyword (Zhang [0098] [0108] identification keyword of application deployment, when identifier by means of interface searching identifier, and acquire the resource file, interpreted as identifying, within the file and based on the type of the application);
based on the keyword, parsing a portion of the file to identify deployment
information for the application, the portion of the file comprising an
identification of a port for the application that is exposed to users (Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted as parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users); and
based on the identified deployment information, deploying the application to a
server( Zhang [0139][0146] Fig 6 C, deployment artifacts app.war and app.db, described in WebAppNTI and AppDBNTI, of AppWar and DB is corresponding application deployment request to an application deployment server interpreted as based on the identified deployment information, deploying the application to a server).

Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.

Regarding claim 10. Church and Zhang teach the system of claim 9, and Church further teaches wherein the deploying of the application to the server comprises interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API) (Church [0056] [0073] orchestration environments provided by Kubernetes APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures).

Regarding claim 11. Church and Zhang teach the system of claim 9, and Church further teaches wherein the file is a JavaScript object notation (JSON) file (Church [0034] files in a JSON format ). 

Regarding claim 12, Church and Zhang teach the system of claim 9, and Church further teaches wherein the file is a yet another markup language (YAML) file (Church [0034] files in an YMAT format).

Regarding claim 13. Church and Zhang teach the system of claim 9, and Zhang further teaches wherein the operations further comprise:
accessing a second file that comprises a second indication of a second type
of a second application, the second type being different from the type (Zhang [0038] [0045] received by the request receiving unit to the resource description file by processor in Figure 9 included in type of the application, in the resource description file interpreted as accessing a second file that comprises a second indication of a second type of a second application, the second type being different from the type);
 based on the second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application (Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted based on the second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application); and
based on the second deployment information, deploying the second application to the server( Zhang [0139][0146] Fig 6 C, deployment artifacts app.war and app.db, described in WebAppNTI and AppDBNTI, of AppWar and DB is corresponding application deployment request to an application deployment server interpreted as based on the second deployment information, deploying the second application to the server); wherein the parsing of the second portion of the second file comprises identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword (Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted as identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.
Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.

Regarding claim 14. Church and Zhang teach the system of claim 9, and Church further teaches wherein: the portion of the file comprises a identification version of the application (Church [0032] [0046] version of application ).
Church does not teach the deploying of the application to the server is based on the version of the application
However Zhang teaches the deploying of the application to the server is based on the version of the application(( Zhang [0139][0146] Fig 6 C, deployment artifacts 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.
Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.

Regarding claim 16. Church teaches a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Church [0028] executed by processors) comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names (Church [0040][0041] software development application 
with a user interface, that integrates access to a collection of software development with application names , tools and functionality) ;
receiving, via the user interface, a selection of an application name of the plurality of application names(Church [0052][0053] user interface provide selection of microservices container of application names which include incoming traffic interpreted 
Church does not teach in response to the receipt receiving of the selection, accessing a file that corresponds to the selected application name and comprises an indication of a type of an application;
identifying, within the file and based on the type of the application, a keyword;
based on the keyword, parsing a portion of the file to identify deployment information for
the application, the portion of the file comprising an identification of a port for the
application that is exposed to users; based on the identified deployment information, deploying the application to a server.
However Zhang teaches in response to the receipt receiving of the selection, accessing a file that corresponds to the selected application name and comprises an indication of a type of an application( Zhang [0038] [0045] received by the request receiving unit to the resource description file by processor in Figure 9 included in type of the application, in the resource description file interpreted as in response to the receipt receiving of the selection, accessing a file that corresponds to the selected application name and comprises an indication of a type of an application);
identifying, within the file and based on the type of the application, a keyword(Zhang [0098] [0108] identification keyword of application deployment, when identifier by means of interface searching identifier, and acquire the resource file by processor in Figure 10 , interpreted as identifying, within the file and based on the type of the application);
based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users(Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted as based on the keyword, parsing a portion of the file to identify deployment information for the application comprising an identification of a port for the application); 
based on the identified deployment information, deploying the application to a server( Zhang [0139][0146] Fig 6 C, deployment artifacts app.war and app.db, described in WebAppNTI and AppDBNTI, of AppWar and DB is corresponding application deployment request to an application deployment server interpreted as based on the identified deployment information, deploying the application to a server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.
Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.

Regarding claim 17. Church and Zhang teach the computer-readable medium of claim 16, and Church further teaches wherein the deploying of the application to the server comprises interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interlace (API) (Church [0056] [0073] orchestration environments provided by Kubernetes APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures).).

Regarding claim 18. Church and Zhang teach the computer-readable medium of claim 16, and Church further teaches wherein the file is a JavaScript object notation (JSON) file (Church [0034] files in a JSON format ).

Regarding claim 20. Church and Zhang teach the computer-readable medium of claim 16, and Zhang further teaches wherein the operations further comprise:
accessing a second file that comprises a second indication of a second type of a second application, the second type being different from the type ( Zhang [0038] [0045] received by the request receiving unit to the resource description file by processor in Figure 9 included in type of the application, in the resource description file interpreted accessing a second file that comprises a second indication of a second type of a second application, the second type being different from the type);
based on the second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application (Zhang [0134] [0138] parses the resource description file of the resource 
based on the second deployment information, deploying the second application to the server ( Zhang [0139][0146] Fig 6 C, deployment artifacts app.war and app.db, described in WebAppNTI and AppDBNTI, of AppWar and DB is corresponding application deployment request to an application deployment server interpreted as based on the second deployment information, deploying the second application to the server); wherein
the parsing of the second portion of the second file comprises identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword (Zhang [0134] [0138] parses the resource description file of the resource package MoniRes, acquires the NodeTypes WebApp_A and AppDB_A in the resource description file and identification keyword in the application, deployment artifacts app.war and app.db are deployment artifacts that are corresponding to the application nodes interpreted as the parsing of the second portion of the second file comprises identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.



Regarding claim 21. Church and Zhang teach the method of claim 1, and Zhang further teaches wherein the portion of the file further comprises an identification of a protocol used by the application to communicate using the port (Zhang [0074] and [0123] protocol and port for application).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Zhang.
Doing so by adding the method artifact information to the resource description file according to the correspondence between that is in the resource description file in the resource package, to form an application deployment description file; and executing, deploying an application can be met provided that the user provides a method artifact corresponding to the abstract method, improves expansibility of application deployment.
.

Regarding claim 22. Church and Zhang teach the method of claim 1, and Church further teaches wherein the portion of the file further comprises data representing a name of a container for the application (Church [0084] and [0087] container include name for the application) .

Regarding claim 23. Church and Zhang teach the method of claim 1, and Church further teaches wherein the portion of the file further comprises data representing a path for mounting a volume (Church [0053] and [0065] mounted a volume).

Regarding claim 24. Church and Zhang teach the method of claim 1, and Church further teaches wherein the portion of the file further comprises data representing a quantity of storage requested for the application ( Church [0073] and [0088] storage for the application).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-14, 16-18 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455